    Case 5:20-cr-00018-H-BQ Document 34 Filed 05/08/20             Page 1 of 1 PageID 70



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

UNITED STATES OF AMERICA,
  Plairtiff.

                                                           NO. 5:20-CR-018-01-H

D'ARDE LEE WILLIAMS (I),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF TIIE I,JNTIED STATES MAGISTRATE JI,JDGE
                        CONCERNING PLEA OF GTJILT"Y

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea ofl Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SOORDERED. .

          our"avuy-$,zozo.


                                            J      S   WESLEY HENDRIX
                                                        STATES DISTRICT ruDGE
